            Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


RED APPLE DENTAL PC, individually and
on behalf of all others similarly situated,           Case No.:

       Plaintiff,
                                                      CLASS ACTION COMPLAINT
v.

THE HARTFORD FINANCIAL SERVICES                       DEMAND FOR JURY TRIAL
GROUP, INC. and SENTINEL INSURANCE
COMPANY, LTD.,

       Defendants.


       Plaintiff Red Apple Dental PC (“Plaintiff” or “Red Apple”) brings this case on behalf of

itself and all others similarly situated, against Defendant The Hartford Financial Services Group,

Inc. and Defendant Sentinel Insurance Company, Ltd. (collectively, “Defendants”), and alleges as

follows:

                                     NATURE OF THE ACTION

       1.         Red Apple is a full-service family dental practice that provides dental services to

both children and adults. Red Apple takes pride in meeting the needs of its clients, including their

overall health.

       2.         Like many dental practices in New York, Red Apple was forced to significantly

curtail its dental practice due to COVID-19 (also known as the “Coronavirus” or “SARS-CoV-2”),

and the Executive Orders issued by the Governor of New York, as well as guidance issued by the

New York Department of Health, which prohibit all non-emergency dental services.

       3.         Red Apple sought to protect itself – and believed that it had protected itself – in the

event that its operations were suspended or reduced for reasons outside of its control beyond just

damage to the physical premises (such as fire), by purchasing an “all-risk” property Spectrum

Business Owner’s Policy through Defendants (the “Special Property Coverage Form”). See
             Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 2 of 21



Exhibit A. An “all-risk” property policy provides broad coverage for losses resulting from any

cause unless expressly excluded.

        4.       Among other coverages, the Special Property Coverage Form specifically includes

coverage for Business Income for twelve (12) months of actual loss sustained. The policy also

provides coverage for Action of Civil Authority for thirty (30) days.

        5.       The Business Income and Civil Authority coverages purchased by Plaintiff do not

include, and are not subject to, any exclusion for losses caused by viruses or pandemics. Had

Defendants, as the drafters of the policy, wanted to exclude the risks of a virus or a pandemic, and

related issues, like closure orders and social distancing, they could easily have done so in plain

text (without trying to retroactively rewrite their policies).

        6.       Notwithstanding, when Plaintiff suffered an actual loss of Business Income as a

result of a covered cause of loss, Defendants wrongfully – and in direct contravention of the policy

– denied Plaintiff’s insurance claim. See Exhibit B. Plaintiff is not alone. Defendants have

systematically refused to pay all their insureds under their Business Income and Civil Authority

coverages for losses suffered due to COVID-19, regardless of whether the implicated insurance

policy has a virus exclusion or not.

                                              PARTIES

        7.       Plaintiff Red Apple Dental PC is a professional corporation registered in New York

with its principal place of business in Montgomery, New York. Red Apple provides dental care to

patients.

        8.       Defendant The Hartford Financial Services Group, Inc. (“The Hartford”) is a

Delaware company with its principal place of business in Hartford, Connecticut. The Hartford is

a financial holding company for a group of insurance and non-insurance subsidiaries.



                                                   2
              Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 3 of 21



         9.       Defendant Sentinel Insurance Company, Ltd. (“Sentinel”) is a Connecticut

company with its principal place of business in Hartford, Connecticut. Sentinel is a wholly owned

subsidiary of The Hartford. At all relevant times, Sentinel sold and issued insurance policies in the

State of New York, including, without limitation, to Red Apple.

                                   JURISDICTION AND VENUE

         10.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

Plaintiff, as well as other members of the Classes, and Defendants are citizens of different states,

and because: (a) the Classes consist of at least 100 members; (b) the amount in controversy exceeds

$5,000,000 exclusive of interest and costs; and (c) no relevant exceptions apply to Plaintiff’s claim.

         11.      Alternatively, this Court also has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a) because Plaintiff and Defendants are citizens of different states, and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs.

         12.      Venue is proper in this District under 28 U.S.C. § 1391(b)(3) because a substantial

portion of the acts and conduct giving rise to the claims occurred within the District.

                                    FACTUAL BACKGROUND

         13.      Plaintiff pays an annual premium of $1,715.00 to Defendants, who issued to

Plaintiff a renewal of Policy No. 76 SBW ZM9089, for the annual period beginning January 31,

2020. Plaintiff performed all its obligations under the Policy, including the payment of premiums.

The Covered Property is 2711 Albany Post Rd, Montgomery NY 12549.

         14.      Some insurance policies cover specific and identified risks, such as hurricanes or

fires. However, most property policies, including those sold by Defendants, are “all-risk” policies.

These types of policies cover all risks of loss, and only exclude narrow and specifically enumerated

risks.



                                                    3
           Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 4 of 21



          15.   In the Special Property Coverage Form (the policy issued to Plaintiff), Defendants

agreed to pay “for direct physical loss of or physical damage to Covered Property ... caused by or

resulting from a Covered Cause of Loss.” A Covered Cause of Loss is defined as all “RISKS OF

DIRECT PHYSICAL LOSS” except those that are expressly and specifically listed in the

Limitations or Exclusions sections of the policy. See Exhibit A, Special Property Coverage Form,

at A.3.

          16.   Losses due to COVID-19 and the Closure Orders (defined below) are a Covered

Cause of Loss under Defendants’ policies with the Special Property Coverage Form because they

constitute RISKS OF DIRECT PHYSICAL LOSS and are not otherwise excluded.

          17.   In the Special Property Coverage Form, apart from general coverage, as part of

additional coverages, Defendants agreed to pay for Plaintiff’s actual loss of Business Income

sustained due to the suspension of Plaintiff’s operations caused by direct physical loss of or

physical damage to property. Specifically, the Policy provides:




See Exhibit A, Special Property Coverage Form, at A.5.o.

          18.   The Special Property Coverage Form also includes Civil Authority coverage, under

which Defendants agreed to pay for the actual loss of Business Income sustained when access to

the scheduled premises is specifically prohibited by order of a civil authority as the direct result of
                                                  4
                Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 5 of 21



a Covered Cause of Loss to property in the immediate area. See Exhibit A, Special Property

Coverage Form, at A.5.q (“This insurance is extended to apply to the actual loss of Business

Income you sustain when access to your ‘scheduled premises’ is specifically prohibited by order

of a civil authority as the direct result of a Covered Cause of Loss to property in the immediate

area of your ‘scheduled premises’”).

           19.      As explained below, the proliferation of COVID-19 throughout the State of New

York and within the New York City metropolitan area, and the related shut down orders issued by

local, state, and federal authorities constitute a Covered Cause of Loss triggering the Business

Income, and Civil Authority provisions of the Special Property Coverage Form.

      A. Covered Cause of Loss

           1.       COVID-19

           20.      On January 30, 2020, the World Health Organization (“WHO”) declared the

COVID-19 outbreak a “Public Health Emergency of International Concern.”1 Later, on March 11,

2020, the WHO declared COVID-19 a global health pandemic. On March 13, 2020, President

Trump declared a national emergency in the face of a growing public health and economic crisis

due to the COVID-19 global pandemic.

           21.      In the State of New York alone, there have been over 321,000 confirmed cases of

COVID-19, and approximately 24,500 related deaths. 2




1
  https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-
regulations-(2005)-emergency-committee-regarding-the-outbreak-of-novel-coronavirus-(2019-ncov) (last visited
May 5, 2020).
2
    https://www.nytimes.com/2020/05/02/nyregion/coronavirus-new-york-update.html (last visited May 5, 2020).

                                                         5
             Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 6 of 21



        22.      In Orange County, in which Montgomery is location there have been over 9250

confirmed cases of COVID-19, and nearly 350 deaths. In Montgomery itself there have been 514

confirmed cases. 3

        23.      Research suggests that the virus that causes COVID-19 remains stable and

transmittable for up to three hours in aerosols, up to four hours on copper, up to twenty-four hours

on cardboard, and up to two to three days on plastic and stainless steel. 4

        2.       New York Closure Orders

        24.      The presence and physical spread of this deadly virus have caused civil authorities

to issue orders requiring the suspension of businesses, including civil authorities with jurisdiction

over Plaintiff’s dental practice, in an effort to slow down the spread of the virus. Nearly every state

in the country has or had an order restricting the operation of non-essential businesses.

        25.      On March 7, 2020, New York Governor Andrew Cuomo issued Executive Order

No. 202, “Declaring A Disaster Emergency in the State of New York” (the “March 7 Order”). The

March 7 Order recited that “travel-related cases and community transmission of COVID-19 have

been documented in New York State and more are expected to continue.”

        26.      On March 18, 2020, Governor Cuomo issued Executive Order No. 202.6,

“Continuing Temporary Suspension and Modification of Laws Relating to the Disaster

Emergency” (the “March 18 Order”). The March 18 Order required that all non-essential

businesses and non-profits reduce their in-person workforce by 50% no later than March 20 at 8:00

p.m. Any business not specifically listed in the March 18 Order (as essential) would be deemed




3
  https://dailyvoice.com/new-york/southorange/news/covid-19-heres-latest-rundown-of-orange-county-cases-by-
town/787474/ (last visited May 6, 2020).
4
  https://www.nih.gov/news-events/nih-research-matters/study-suggests-new-coronavirus-may-remain-surfaces-days
(last visited May 5, 2020).

                                                      6
          Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 7 of 21



essential only upon requesting and receiving such an opinion from the Empire State Development

Corporation. The Empire State Development Corporation has only deemed emergency dental

services as essential.

        27.     On March 20, 2020, Governor Cuomo issued Executive Order No. 202.8,

“Continuing Temporary Suspension and Modification of Laws Relating to the Disaster

Emergency” (the “March 20 Order”). The March 20 Order required that all non-essential

businesses and non-profits reduce their in-person workforce by 100% no later than March 22 at

8:00 p.m., and businesses providing essential services or functions may only operate to the extent

“necessary to provide such service or function.” Any violations of the March 20 Order are subject

to a civil penalty not to exceed $2,000 per violation, with additional violations punishable by civil

penalties increasing to $5,000 and $10,000 if the violations were a serious threat to the health and

safety of individuals or patients. See also https://coronavirus.health.ny.gov/new-york-state-pause.

        28.     The March 7 Order, March 18 Order, and March 20 Order are collectively referred

to as the “Closure Orders.”

        29.     In addition, on March 16, 2020, the American Dental Association (“ADA”)

recommended that “dentists nationwide postpone elective procedures in response to the spread of

the coronavirus disease, COVID-19, across the country.” The American Dental Hygienists’

Association (“ADHA”) and the Centers for Disease Control and Prevention (“CDC”) have made

similar recommendations to postpone elective and non-urgent visits.

        30.     The purpose of the Closure Orders, as well as the recommendations of the New

York Department of Health, the ADA, and the CDC, were to slow the physical spread of COVID-

19.




                                                 7
            Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 8 of 21



       31.      As a result of COVID-19, the Closure Orders, as well as information from other

sources, including the New York Department of Health, Plaintiff complied and ceased almost all

its operations on March 17, 2020.

       3.       Impact of COVID-19 and Closure Orders

       32.      Red Apple and the proposed Classes defined below have suffered an actual loss of

Business Income due to the suspension of operations. In the case of Red Apple, it has been forced

to almost entirely cease business activities.

       33.      The presence of COVID-19 and the Closure Orders (and similar civil authority

orders) constitute a Covered Cause of Loss, as they constitute “RISKS OF DIRECT PHYSICAL

LOSS.”

       34.      Moreover, the suspension of Plaintiff’s dental operation was caused by “direct

physical loss of or physical damage to property” in the form of both a loss of access to the property

for business purposes caused by COVID-19, and the Closure Orders and the actual damage in the

form of the likely physical presence of COVID-19 on or within the property.

       35.      COVID-19 and the Closure Orders also implicated the Civil Authority coverage,

because access to the scheduled premises was prohibited by order of a civil authority as the direct

result of a “RISK[] OF DIRECT PHYSICAL LOSS” to property in the immediate area of the

scheduled premises from COVID-19.

       36.      Having suffered a necessary suspension of operations, on or about April 14, 2020,

Plaintiff submitted a claim to Defendants under the policy. Almost immediately, and clearly

without any true investigation, Defendants denied Plaintiff’s claim. See Exhibit B.

       37.      Defendants based this denial primarily on:

             a. The lack of “physical loss or damage caused by or resulting from a Covered Cause
                of Loss to property at a scheduled premises”;

                                                 8
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 9 of 21




             b. A purported lack of “information to indicate that a civil authority issued an order
                as a direct result of a covered cause of loss to property in the immediate area of the
                scheduled premises”;

             c. And a “pollution exclusion” that excludes losses “caused by or resulting from the
                discharge, dispersal, seepage, migration, release or escape of “pollutants and
                contaminants” under which pollution and contaminants are defined as “solid,
                liquid, gaseous or thermal irritant or contaminant[s]….”

       38.      None of these three purported reasons are credible bases for Defendants’ denial of

Plaintiff’s claim. First, as described above, in the context of COVID-19 and the Closure Orders,

there was a suspension of operations caused by “physical loss or damage caused by or resulting

from” a “Covered Cause of Loss” to property at a scheduled premise. Second, it strains credibility

for Defendants to assert that they were unaware of the statewide Closure Orders implicating the

Civil Authority coverage. Third, a virus is not a solid, liquid, gaseous or thermal irritant or

contaminant and, therefore, does not implicate the pollution exclusion.

       39.      The simple truth is that Defendants – without any investigation and in contravention

of their contract – pre-determined their intent to deny coverage for the COVID-19 pandemic (and

related civil authority orders), despite the complete absence, in the context of Business Income or

the Civil Authority coverage, of a virus or pandemic exclusion.

       40.      Defendants, as sophisticated insurance companies, know how to exclude viruses

when they want to and, in fact, have done so in other policies. Indeed, the Insurance Services

Offices, Inc. (“ISO”) developed a virus exclusion in the wake of the outbreak of Severe Acute

Respiratory Syndrome or “SARS” in the early 2000s. Defendants’ policy does not contain any

relevant exclusions for viruses even though such exclusions are now commonplace.

       41.      In fact, the policy at issue includes an “Ordinance or Law” coverage provision –

which is not implicated by this case – wherein Defendants excluded both “pollutants and



                                                   9
           Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 10 of 21



contaminants” and “bacteria or virus” separately. See Exhibit A at A.5.j.(2). Comparatively, in the

context of Business Income and Civil Authority coverages, Defendants chose to only exclude

“pollutants” and “contaminants,” but not “bacteria or virus.”

          42.    Boiled to its essence, the subject matter of this case is simple. Defendants have, on

a widespread and class-wide basis, refused to provide Business Income and Civil Authority

coverage due to COVID19 and the resultant executive orders by civil authorities that have required

the suspension of practice no matter the language or scope of coverage in any particular insurance

policy.

                                      CLASS ALLEGATIONS

          43.    Plaintiff brings this action individually and on behalf of the following similarly

situated classes (the “Classes”) pursuant to Rule 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and 23(c)(4)

of the Federal Rules of Civil Procedure.

          44.    Plaintiff seeks to represent nationwide classes defined as follows:

                                    Business Income Breach Class

          All persons and entities that: (a) had Business Income coverage under a property
          insurance policy without a virus exclusion issued by Defendants; (b) suffered a
          suspension of their operations related to COVID-19 at the premises covered by their
          property insurance policy; (c) made a claim under their property insurance policy
          issued by Defendants; and (d) were denied Business Income coverage by
          Defendants.

                                     Civil Authority Breach Class

          All persons and entities that: (a) had Civil Authority coverage under a property
          insurance policy without a virus exclusion issued by Defendants; (b) suffered a loss
          of Business Income caused by an order of a civil authority that specifically
          prohibited access to the premises covered by their property insurance policy as the
          direct result of the risks caused by COVID-19 to property in the immediate area of
          the insureds covered property; (c) made a claim under their property insurance
          policy issued by Defendants; and (d) were denied Civil Authority coverage by
          Defendants for the loss of Business Income.



                                                  10
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 11 of 21



       45.       Plaintiff also seeks to represent nationwide classes defined as follows:

                           Business Income Declaratory Judgment Class

       All persons and entities with Business Income coverage under a property insurance
       policy without a virus exclusion issued by Defendants that suffered a suspension of
       their operations related to COVID-19 at the premises covered by their property
       insurance policy.

                            Civil Authority Declaratory Judgment Class

       All persons and entities with Civil Authority coverage under a property insurance
       policy without a virus exclusion issued by Defendants that suffered a loss of
       Business Income caused by an order of a civil authority that specifically prohibited
       access to the premises covered by their property insurance policy as the direct result
       of the risks caused by COVID-19 to property in the immediate area of the insureds
       covered property.

       46.       Excluded from the proposed Classes are Defendants, any parent companies,

subsidiaries, affiliates, officers, directors, legal representatives, employees, co-conspirators, all

governmental entities, and any judge, justice, or judicial officer presiding over this matter, as

well as members of their staff and immediate families. Plaintiffs reserve the right to amend the

Class definitions above or add appropriate subclasses following discovery.

       47.       This action is brought and may be properly maintained as a class action. There is

a well-defined community of interests in this litigation and the members of the Classes are easily

ascertainable.

       48.       The members in the proposed Classes are so numerous that individual joinder of

all members is impracticable, and the disposition of the claims of the members of the Classes in

a single action will provide substantial benefits to the parties and the Court.

       49.       This action involves common questions, which predominate over questions

affecting individual members of the Classes, including (without limitation):

             •   whether members of the Classes suffered a covered cause of loss based on the
                 common policies issued by Defendants;

                                                  11
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 12 of 21




             •   whether COVID-19 (and/or an order of a civil authority related to COVID-19)
                 constitutes a Covered Cause Of Loss;

             •   whether Defendants’ Business Income coverage applies to a suspension of
                 business operations caused by COVID-19 (and/or by an order of a civil authority
                 related to COVID-19);

             •   whether a suspension of business operations caused by COVID-19 (and/or by an
                 order of a civil authority related to COVID-19) qualifies as a suspension of
                 business operations caused by direct physical loss of or physical damage to
                 property;

             •   whether an order by a civil authority related to COVID-19 qualifies an insured
                 for Civil Authority coverage;

             •   whether members of the Classes sustained damages as a result of Defendants
                 denying their claims made under the common policies; and

             •   whether Defendants breached its contracts of insurance by denying Class
                 members’ Business Income and Civil Authority claims related to COVID-19.

       50.       Defendants engaged in a course of common conduct that gave rise to the legal

rights sought to be enforced by Plaintiff individually and on behalf of the other members of the

Classes. Identical business practices and harms are involved. Individual questions, if any, are not

prevalent in comparison to the numerous common questions that dominate this action.

       51.       Plaintiff’s claims are typical of those of the members of the Classes because they

are based on the same underlying facts, events, and circumstances relating to Defendants’

conduct, including the systematic denial of insurance coverage related to Business Income

insurance and COVID-19.

       52.       Plaintiff will fairly and adequately represent and protect the interests of the

Classes, has no interests incompatible with the interests of the Class members, and has retained

counsel competent and experienced in class action and consumer protection litigation.




                                                  12
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 13 of 21



       53.     Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Classes is small enough such that, absent

representative litigation, it would be infeasible for many members of the Classes to redress the

wrongs done to them. Moreover, individualized litigation would create potential for inconsistent

judgments on identical issues and increase the delay and expense to the parties and the Court.

By contrast, the class action device presents far fewer management difficulties, and provides the

benefits of adjudication by a single court.

       54.     As a result of the foregoing, class treatment under Federal Rule of Civil Procedure

23(b)(3) is appropriate.

       55.     Class treatment is also appropriate under Federal Rule of Civil Procedure

23(b)(1). Plaintiff seeks class-wide adjudication related to Defendants’ Business Income, and

Civil Authority coverages. The prosecution of separate actions by individual members of the

Classes would create a risk of inconsistent adjudications.

       56.     Class treatment is also appropriate under Federal Rule of Civil Procedure

23(b)(2). Defendants acted or refused to act on grounds generally applicable to Plaintiff and the

other members of the Classes, thereby making appropriate final injunctive and declaratory relief.

                                     CLAIMS FOR RELIEF

            CLAIM I: BREACH OF CONTRACT - Business Income Coverage
         (Plaintiff Individually and on Behalf of the Business Income Breach Class)

       57.     Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

       58.     Plaintiff brings this claim against Defendants individually and on behalf of the

members of the Business Income Breach Class.




                                                  13
          Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 14 of 21



         59.   Plaintiff’s insurance policy, as well as those of the members of the Business Income

Breach Class, are contracts under which premiums were paid to Defendants in exchange for

promises to pay Plaintiff and the Business Income Breach Class Members’ losses for claims

covered by Defendants’ all-risk policy.

         60.   The Special Property Coverage Form states that Defendants “will pay for the actual

loss of Business Income you sustain due to the necessary suspension of your ‘operations’ during

the ‘period of restoration’... The suspension must be caused by direct physical loss of or physical

damage to property at the ‘scheduled premises’…caused by or resulting from a Covered Cause of

Loss.”

         61.   “Operations” is defined as “business activities occurring at the ‘scheduled

premises’ and tenantability of the ‘scheduled premises.’”

         62.    “Business Income” is defined as “Net Income (Net Profit or Loss before income

taxes) that would have been earned or incurred if no direct physical loss or physical damage had

occurred” and “[c]ontinuing normal operating expenses incurred, including payroll.”

         63.   COVID-19, and/or orders of civil authority related to COVID-19 (like the Closure

Orders) caused “direct physical loss of or damage to” the “Covered Property” under the Plaintiff’s

policy, and the policies of the other Business Income Breach Class members, by denying use of

and damaging the Covered Property, and by causing a necessary suspension and reduction of

operations during a period of restoration.

         64.   Losses caused by COVID-19, and/or orders of civil authority related to COVID-19

(like the Closure Orders) thus triggered the Business Income provision of Plaintiff’s and the other

members of the Business Income Breach Class’ insurance policies.




                                                14
           Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 15 of 21



          65.      Plaintiff and the members of the Business Income Breach Class have complied with

all applicable provisions of their policies.

          66.      Plaintiff and the members of the Business Income Breach Class made timely claims

under their property insurance policies issued by Defendants.

          67.      Defendants have breached their coverage obligations under Plaintiff and the

Business Income Breach Class Members’ policies by denying coverage for any Business Income

losses incurred in connection with the COVID-19 and/or orders of civil authority related to

COVID-19 (like the Closure Orders).

          68.      As a direct and proximate result of Defendants’ breaches, Plaintiff and the members

of the Business Income Breach Class have sustained damages for which Defendants are liable, in

an amount to be established at trial.

                   CLAIM II: BREACH OF CONTRACT – Civil Authority Coverage
                (Plaintiff Individually and on Behalf of the Civil Authority Breach Class)

          69.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

          70.      Plaintiff brings this claim against Defendants individually and on behalf of the

members of the Civil Authority Breach Class.

          71.      Plaintiff’s policy, as well as those of the members of the Civil Authority Breach

Class, are contracts under which premiums were paid to Defendants in exchange for promises to

pay Plaintiff and the Civil Authority Breach Class Members’ losses for claims covered by the

policy.

          72.      Plaintiff’s policy, as well as those of the members of the Civil Authority Breach

Class are extended to apply to losses “sustain[ed] when access to your ‘scheduled premises’ is




                                                    15
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 16 of 21



specifically prohibited by order of a civil authority as the direct result of a Covered Cause of Loss

to property in the immediate area of your ‘scheduled premises.’”

       73.     COVID-19 caused the Governor of the State of New York to issue the Closure

Orders, which specifically prohibited access to Plaintiff and the Civil Authority Breach Class

Members’ scheduled premises based on “RISKS OF DIRECT PHYSICAL LOSS” to property in

the immediate area of the scheduled premise.

       74.     Losses caused by COVID-19 thus triggered the Civil Authority provision of

Plaintiff and the Civil Authority Breach Class Members’ insurance policies.

       75.     Plaintiff and the Civil Authority Breach Class Members have complied with all

applicable provisions of their policies.

       76.     Plaintiff and the Civil Authority Breach Class Members made timely claims under

their property insurance policies issued by Defendants.

       77.     Defendants have breached their coverage obligations under Plaintiff and the Civil

Authority Breach Class Members’ policies by denying coverage for any Civil Authority losses

incurred in connection with the COVID-19 and/or orders of civil authority related to COVID-19

(like the Closure Orders).

       78.     As a direct and proximate result of Defendants’ breaches, Plaintiff and the Civil

Authority Breach Class Members have sustained damages for which Defendants are liable, in an

amount to be established at trial.

        CLAIM III: DECLARATORY JUDGMENT – Business Income Coverage
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       79.     Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.




                                                  16
        Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 17 of 21



       80.     Plaintiff brings this claim against Defendants individually and on behalf of the

members of the Business Income Declaratory Judgment Class.

       81.     Plaintiff’s policy, as well as those of the members of the Business Income

Declaratory Judgment Class, are contracts under which premiums were paid to Defendants in

exchange for promises to pay Plaintiff and the Business Income Breach Class members’ losses for

claims covered by the policy, including Business Income claims.

       82.     Plaintiff and the members of the Business Income Declaratory Judgment Class have

complied with all applicable provisions of the policies.

       83.     Defendants have denied claims related COVID-19 and/or orders of civil authority

related to COVID-19 (like the Closure Orders) on a uniform and class wide basis, without

individual bases or investigations, such that the Court can render declaratory judgment irrespective

of whether members of the Business Income Declaratory Judgment Class have filed a claim.

       84.     An actual case or controversy exists regarding Plaintiff and the Business Income

Declaratory Judgment Class Members’ rights and Defendants’ obligations under the policies to

provide reimbursements for the full amount of Business Income losses incurred by Plaintiff and

the Business Income Declaratory Judgment Class Members in connection with the suspension of

their businesses due to the presence of COVID-19 and/or orders of civil authority related to

COVID-19 (like the Closure Orders)

       85.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiff and the Business Income Declaratory Judgment Class Members’
                  Business Income losses incurred in connection with necessary interruption of
                  their businesses due to the presence of COVID-19 and/or orders of civil
                  authority related to COVID-19 (like the Closure Orders) are insured losses
                  under their policies; and



                                                17
         Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 18 of 21



               b. Defendants are obligated to pay Plaintiff and the Business Income Declaratory
                  Judgment Class Members for the full amount of the Business Income losses
                  incurred and to be incurred in connection with the period of restoration and
                  the necessary interruption of their businesses stemming from the presence of
                  COVID-19 and/or orders of civil authority related to COVID-19 (like the
                  Closure Orders).

         CLAIM IV: DECLARATORY JUDGMENT – Civil Authority Coverage
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

       86.     Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

       87.     Plaintiff brings this claim against Defendants individually and on behalf of the Civil

Authority Declaratory Judgment Class.

       88.     Plaintiff’s policy, as well as those of the Civil Authority Declaratory Judgment

Class Members, are contracts under which premiums were paid to Defendants in exchange for

promises to pay Plaintiff and the other Civil Authority Declaratory Judgment Class Members’

losses for claims covered by the policy, including Civil Authority claims.

       89.     Plaintiff and the Civil Authority Declaratory Judgment Class Members have

complied with all applicable provisions of the policies.

       90.     Defendants have denied claims related to Civil Authority orders in connection with

COVID-19 on a uniform and class wide basis, without individual bases or investigations, such that

the Court can render declaratory judgment irrespective of whether members of the Civil Authority

Declaratory Judgment Class have filed a claim.

       91.     An actual case or controversy exists regarding Plaintiff and the Civil Authority

Declaratory Judgment Class Members’ rights and Defendants’ obligations under the policies to

provide reimbursements for the full amount of Business Income losses incurred by Plaintiff and

the Civil Authority Declaratory Judgment Class Members caused by an order of a civil authority



                                                  18
        Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 19 of 21



that specifically prohibited access to the premises covered by their property insurance policy as

the direct result of the risks caused by COVID-19 to property in the immediate area of the insureds

covered property.

       92.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the Civil Authority Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

               a. Plaintiff and the Civil Authority Declaratory Judgment Class Members’
                  Business Income losses caused by an order of a civil authority that specifically
                  prohibited access to the premises covered by their property insurance policy
                  as the direct result of the risks caused by COVID-19 to property in the
                  immediate area of the insureds covered property are insured losses under their
                  policies; and

               b. Defendants are obligated to pay Plaintiff and the Civil Authority Declaratory
                  Judgment Class for the full amount of the Business Income losses incurred
                  and to be incurred caused by an order of a civil authority that specifically
                  prohibited access to the premises covered by their property insurance policy
                  as the direct result of the risks caused by COVID-19 to property in the
                  immediate area of the insureds covered property.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, respectfully requests

that the Court enter judgment against Defendants as follows:

       i.      Entering an order certifying the following proposed nationwide Classes: (1)
               Business Income Breach Class; (2) Civil Authority Breach Class; (3) Business
               Income Declaratory Judgment Class; and (4) Civil Authority Declaratory Judgment
               Class;

       ii.     Entering an order designating Plaintiff as Class Representative, and appointing
               Plaintiff’s undersigned attorneys as Counsel for the Classes;

       iii.    Entering judgment on Counts I and II in favor of Plaintiff, the Business Income
               Breach Class, and the Civil Authority Breach Class; and awarding damages for
               breach of contract in an amount to be determined at trial;

       iv.     Entering declaratory judgments on Counts III and IV in favor of Plaintiff, the
               members of the Business Income Declaratory Judgment Class, and the Civil
               Authority Declaratory Judgment Class as follows:



                                                19
       Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 20 of 21



                 •   Business Income, and Civil Authority losses incurred in connection with
                     COVID-19 and/or orders of civil authority related to COVID-19 (like the
                     Closure Orders) are insured losses under their Policies;

                 •   Defendants are obligated to pay for the full amount of the Business Income,
                     and Civil Authority losses incurred and to be incurred in connection with
                     COVID-19 and/or orders of civil authority related to COVID-19 (like the
                     Closure Orders);

      v.     Ordering Defendants to pay both pre- and post-judgment interest on any amounts
             awarded;

      vi.    Ordering Defendants to pay reasonable attorneys’ fees and costs of suit; and

      vii.   Ordering such other and further relief as may be just and proper.


                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury on all claims so triable.


Date: May 6, 2020                                    Respectfully submitted,

                                                     /s/Daniel J. Walker

                                                     Daniel J. Walker (NY Bar No. 4421244)
                                                     BERGER MONTAGUE PC
                                                     2001 Pennsylvania Avenue, NW
                                                     Suite 300
                                                     Washington, DC 20006
                                                     T: 202-559-9745
                                                     dwalker@bm.net

                                                     Shanon J. Carson*
                                                     Y. Michael Twersky*
                                                     BERGER MONTAGUE PC
                                                     1818 Market Street
                                                     Suite 3600
                                                     Philadelphia, PA 19103
                                                     T: 215-875-4656
                                                     scarson@bm.net
                                                     mitwersky@bm.net




                                               20
Case 7:20-cv-03549-PMH Document 1 Filed 05/06/20 Page 21 of 21



                                   Alex R. Straus (NY Bar No. 5175419)
                                   GREG COLEMAN LAW PC
                                   16748 McCormick Street
                                   Los Angeles, CA 91436
                                   T: 917-471-1894
                                   alex@gregcolemanlaw.com

                                   Jonathan B. Cohen*
                                   First Tennessee Plaza
                                   800 S. Gay Street, Suite 1100
                                   Knoxville, TN 37929
                                   T: 865-247-0080
                                   F: 865-522-0049
                                   jonathan@gregcolemanlaw.com

                                   Daniel K. Bryson*
                                   Patrick M. Wallace*
                                   WHITFIELD BRYSON LLP
                                   900 W. Morgan Street
                                   Raleigh, NC 27605
                                   T: 919-600-5000
                                   F: 919-600-5035
                                   dan@whitfieldbryson.com
                                   pat@whitfieldbryson.com

                                   *pro hac vice forthcoming

                                   Attorneys for Plaintiff and the putative
                                   classes




                              21
